Citation Nr: 1039519	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-20 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for high cholesterol.

2.  Entitlement to service connection for coronary artery disease 
(CAD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1980 to September 
1988.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from an April 2006 rating decision that was issued 
by the Regional Office (RO) in St. Petersburg, Florida.  The case 
came to the Board from the RO in Winston-Salem, North Carolina.

The issue of service connection for CAD is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

High cholesterol is not a disability for VA compensation 
purposes.  


CONCLUSION OF LAW

A disability consisting of high cholesterol was not incurred in, 
or caused or aggravated by, active military service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2010), 61 Fed. Reg. 20,440, 20,445 
(May 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

During the pendency of this claim, the United States Court of 
Appeals for Veterans Claims (Court) decided Dingess v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), in which it held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, the Veteran must be notified that a 
disability rating and effective date for the award of benefits 
will be assigned if service connection for a claimed disability 
is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in December 2005, 
prior to the issuance of the rating decision that is appealed 
herein, that explained VA's duty to assist the Veteran with 
obtaining evidence in support of his claim.  It also explained 
the requirements for establishing service connection for a 
claimed disability.  The Veteran was also sent a separate letter 
that explained the manner whereby disability ratings and 
effective dates for service connected disabilities in March 2006.  
His claim was subsequently readjudicated in an April 2007 
statement of the case (SOC).  In any event, since service 
connection for high cholesterol is denied, no rating or effective 
date will be assigned for this disability and any Dingess notice 
error in this regard is harmless.  Accordingly, no further 
development is required with respect to the duty to notify.

In addition to its duty to provide various notices to the 
Veteran, VA also must make reasonable efforts to assist the 
claimant in obtaining the evidence that is necessary to 
substantiate his or her claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection 
with the current appeal, VA has of record evidence including 
service treatment records, private treatment records, and written 
statements that were submitted by the Veteran and a family 
member.  The Veteran did not indicate that he received any VA 
treatment related to his claimed disability.  

The Veteran was not afforded a VA examination with respect to his 
claim for service connection for high cholesterol.  In this 
regard, the Board notes that VA is required to provide a medical 
examination or medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5107A(d).  An examination is considered necessary if 
the record contains competent evidence that (a) the Veteran has a 
current disability or persistent or recurrent symptoms of a 
disability; (b) the disability or symptoms may be associated with 
the Veteran's service; and (c) the record does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  Id.  In this case VA was not required to provide an 
examination with respect to this issue because the Veteran's high 
cholesterol is not a disability for VA compensation purposes.

II.  Service connection

The Veteran contends that he has a disability consisting of high 
cholesterol that existed since his service.

Service connection may be granted for a disability resulting from 
disease or injury that was incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection for some chronic diseases, including 
arthritis, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after discharge if 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In general, to establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service"-the so-called "nexus" requirement. Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement 
that a current disability exist is satisfied if the claimant had 
a disability at the time his claim for VA disability compensation 
was filed or during the pendency of the claim.  McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  

In this case, while the Veteran's service treatment records 
reflect that he had high cholesterol and triglycerides in June 
1988, shortly before he was discharged from service, and that he 
has a history of hyperlipidemia after service, this does not 
establish that the Veteran has a disability consisting of high 
cholesterol.  Specifically, VA has found that diagnoses of 
hyperlipidemia, elevated triglycerides, and elevated cholesterol 
are actually laboratory results and are not, in and of 
themselves, disabilities for compensation purposes.  61 Fed. Reg. 
20,440, 20,445 (May 7, 1996).

The Board acknowledges the Veteran's contention that his high 
cholesterol caused him to develop CAD after he was discharged and 
that this, in turn, led to his 1998 myocardial infarction.  
However, the Veteran's claim of service connection for CAD is 
distinct from his claim for service connection for high 
cholesterol and is addressed in the remand section herein.  

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case- here, the claim is denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994)

 
 ORDER

Service connection for high cholesterol is denied.  


REMAND

The Veteran contends that he has CAD that either onset during his 
military service or was caused by his military service.  The 
Board acknowledges that a substantive appeal was not timely filed 
by the Veteran with regard to this claim.  However, the failure 
to file a timely substantive appeal is not jurisdictional and may 
be waived by the Board.  Rowell v. Principi, 4 Vet. App. 9, 17 
(1993); Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Here, the 
Board finds that such waiver is appropriate.

The Veteran alleges that his CAD was caused by his active 
service, including stress that he experienced while in service 
and due to the risk factor of high cholesterol that was found 
slightly prior to his discharge from service.  He also contends 
that the chest pains that he experienced in service were a sign 
of CAD.  The Veteran's service treatment records document 
reported chest pains as well as his request to be discharged from 
the service due to his fear of flying.  As a result he was 
psychiatrically evaluated and it was believed that while his 
fears were genuine, they were not amenable to treatment and were 
not of the type to warrant disposition through medical channels.  

VA afforded the Veteran a VA examination in March 2006.  However, 
the Board finds that the opinion that was rendered by the 
examiner was inadequate for rating purposes.  While the examiner 
acknowledged that the Veteran had high cholesterol and atypical 
chest pains in service and preceding his myocardial infarction, 
he concluded that it "would be speculation to attribute the 
[Veteran's] atypical chest pain and a risk factor of 
hyperlipidemia to the [Veteran] actually having coronary artery 
disease while in the military."  The examiner did not explain 
the basis for his conclusion that he could not provide an opinion 
without undue speculation and he did not address the Veteran's 
contentions that, even if CAD was not present in service, it was 
caused by a disease or injury in service.

Thus, the Board finds that a new examination is warranted in this 
case.  Additionally, given that the most recent treatment records 
in the claims file date from early 2006, more recent treatment 
records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should contact the Veteran 
and request that he identify all treatment 
that he received for his coronary artery 
disease since January 2006.  Based on the 
Veteran's response, all identified treatment 
records should be obtained.  If records are 
identified but cannot be obtained, this fact, 
as well as all efforts that were made to 
obtain the records, should be documented in 
the claims file.  The Veteran should also be 
notified of VA's inability to obtain the 
records.

2.  The Veteran should be afforded a new VA 
examination to determine the nature and 
etiology of the Veteran's coronary artery 
disease.  If the examiner determines that the 
Veteran currently has CAD, then he should 
provide an opinion concerning whether it is 
at least as likely as not (at least 50 
percent likely) that the Veteran's CAD was 
caused by his active military service, 
including the chest pains the Veteran 
experienced in service, in-service stress, 
and the risk factor of high cholesterol that 
was found in service.  If the examiner cannot 
provide an opinion without resort to undue 
speculation, he or she must explain why this 
is the case in his or her report.

3.  After completion of the above 
development, the Veteran's claim should be 
re-adjudicated.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


